DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-12 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Newly added reference Ejima teaches the newly added limitations.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0119507A1 to Duyvejonck et al (“Duyvejonck”), and further in view of U.S. Patent Pub. No. 2018/0018941 A1 to Monden, and further in view of U.S. patent No. US 8,451,375 to (“Ejima”).
As to claim 8, Duyvejonck teaches a display system comprising a first projector and a second projector connected to each other via communication (Fig. 1, Fig 2, Fig. 9), wherein 28 the first projector includes: a first projection unit which projects a first content in response to a playback instruction for the first content (Fig. 3, ¶0012, playback wherein the projector system is delivered and displayed); and a transmitting unit which transmits the playback instruction to the second projector (¶0010, master projector transmits signal projection of video content to another projector, ¶0033, metadata is included, which required for a single digital presentation of a feature, trailer, advertisement, logo), the second projector includes: a receiving unit which receives the playback instruction from the first projector; and a second projection unit which projects the content in response to the playback instruction, and the playback instruction includes specification information which specifies the  first content(¶0010, master projector transmits signal projection of video content to another projector, ¶0033, metadata is included, which required for a single digital presentation of a feature, trailer, advertisement, logo).   Duyvejonck does not teach the display system determines a time difference between a first start timing when the first content is projected by the first projector and a second start timing when the first content is projected by the second projector and determines whether the time difference exceeds a predetermined threshold, and when the time difference is determined to 

Ejima teaches the display system determines a time difference between a first start timing when the first content is projected by the first projector and a second start timing when the first content is projected by the second projector and determines whether the time difference exceeds a predetermined threshold, and when the time difference is determined to exceed the predetermined threshold, the display system corrects a second start timing of a next content to be projected by the second projector (Col. 2, ll 55-60, a HDMI Source where the sink returns to the source the delay of the signal processed by the sink so the source can correct for any delays, Fig,2, Ejima, discloses returning the delay of the video signal to the source from the sink). In view of the teachings of Ejima, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Duyvejonck and Monden.  The suggestion/motivation would be the video signals are properly aligned.

As to claim 9, Duyvejonck, Monden and Ejima teaches the display system according to claim 8, wherein the first projector includes a storage unit which stores a schedule, and the playback instruction is generated based on the schedule (Monden, Fig. 3, 5A, ¶0030). 
As to claim 10, Duyvejonck, Monden and Ejima teaches the display system according to claim 9, wherein in the first projector, the storage unit stores group information, and the transmitting unit transmits the playback instruction to the second projector included in the group information (Monden, ¶0032).    29 
As to claim 11, Duyvejonck, Monden and Ejima teaches the display system according to claim 8, wherein the playback instruction is a combination of a command designating projection of the content and the specification information (¶0055, commands for the projector of the content, (¶0010, master projector transmits signal projection of video content to another projector, ¶0033, metadata is included). 27    
As to claim 12, Duyvejonck, Monden and Ejima teaches the display system according to claim 8, wherein in the second projector, if the receiving unit receives the playback instruction specifying second content when the projection unit projects first content, the projection unit projects the second content instead of the first content (Monden, (¶0101, Fig. 14, playlist and switching contents being displayed).    



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTEN A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421